Exhibit 10.1

 

AGREEMENT

 

This Agreement (this “Agreement”) is entered into effective as of August 7, 2014
(the “Effective Date”), by and between Cloud Peak Energy Logistics LLC, an
Oregon limited liability company (“CPEL”), and Coal Valley Resources, Inc., an
Alberta corporation (“CVRI”).  CPEL and CVRI are referred to individually as a
“Party” and collectively as Parties”.

 

BACKGROUND

 

A.                          CVRI and CPEL are individually parties to certain
contracts with Westshore Terminals Limited Partnership (“Westshore”) for coal
unloading, storage and vessel loading services at Westshore’s export terminal at
Roberts Bank, British Columbia (“Westshore Terminal”).

 

B.                          CPEL desires to increase its contracted throughput
capacity at Westshore Terminal.

 

C.                          Westshore Terminal currently lacks excess capacity.

 

D.                          Westshore has indicated to CPEL that additional
capacity could be provided to CPEL if CVRI terminated its contract(s) with
Westshore, and Westshore has indicated its consent to such CVRI termination and
increased capacity to CPEL.

 

E.                           CVRI agrees to terminate such contract(s) with
Westshore in exchange for a payment from CPEL, as contemplated by this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the various transactions set forth herein,
the Parties hereby agree as follows:

 

1.                                      Payment.  In consideration of the
actions of CVRI as contemplated hereunder, CPEL agrees to pay CVRI an amount
equal to Thirty Seven Million Dollars ($37,000,000.00) in United States currency
(the “Payment”).  The Payment will be made in a single lump sum by a wire
transfer of immediately available funds, to a bank account designated by CVRI,
no later than 3 U.S. business days after the Effective Date.

 

2.                                      Representations.  CVRI hereby represents
and warrants to CPEL as of the date hereof and as of the date of the Payment
that (i) CVRI is the sole party to any and all agreements (written, oral or
otherwise) relating to CVRI’s or any of its affiliates’ capacity or other
dealings with the Westshore Terminal, (ii) no affiliate of CVRI is a party to
any such agreements, (iii) CVRI has executed an agreement (“CVRI Termination
Agreement”) with Westshore containing an irrevocable, binding, and complete
termination of all agreements for terminal services at the Westshore Terminal
and any other business dealings among CVRI and its affiliates involving the
Westshore Terminal effective no later than January 1, 2015 and (iv) CVRI and all
of its applicable affiliates have obtained all board and other internal or third
party approvals and consents to enter into and consummate the transactions
contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Public Disclosures.

 

(a)                                 Any press release or public statement issued
at any time hereafter by a Party or its affiliates concerning this Agreement or
the transactions contemplated by this Agreement will be subject to the prior
approval of the other Party, which consent shall not be unreasonably withheld or
delayed.

 

(b)                                 Nothing in this Section 3 shall prohibit a
Party’s ability to make such disclosures as are required, in the sole judgment
of such Party, by applicable law, including federal securities laws, rules or
regulations or the requirements of any exchange on which a Party’s (or its
affiliate’s) securities may be listed, quoted or traded, provided that the Party
required, in its sole judgment, to make such disclosure shall allow the other
Party reasonable time to review and comment on any such press release or other
disclosure prior to the issuance thereof.

 

4.                                      Notices.  All notices hereunder will be
given in writing and will be deemed to have been given (i) on the date of
delivery, when delivered personally or by overnight courier or sent by facsimile
or when confirmed in a reply email if sent electronically, or (ii) three U.S
business days after being deposited in the U.S. or Canadian mail, as certified,
postage prepaid, and sent to the address below (or to such other address
designated by such Party in accordance with this provision):

 

If to CPEL:

Cloud Peak Energy Logistics LLC

385 Interlocken Crescent, Suite 400

Broomfield, CO 80021
Attn: Sr. V.P — Business Development
Facsimile: 720-566-3092

If to CVRI:

Coal Valley Resources, Inc.

1100, 10123 - 99th Street

Edmonton, Alberta T5J 3H1

Attn: General Counsel

Facsimile: 780-420-5878

 

5.                                      Assignment.  Neither Party will assign
this Agreement, in whole or in part, without the prior written consent of the
other Party, except that only a written notice and not a prior written consent
will be required for assignment to wholly-owned affiliated entities. This
Agreement will be binding upon and inure to the benefit of the Parties hereto
and their successors and permitted assigns.

 

6.                                      Amendments and Waiver.  No amendment to
this Agreement will be effective unless it is in writing and signed by both
Parties.  No waiver by either Party of any term of this Agreement, in any one or
more instances, will be deemed to be or construed as a waiver of any other term
of this Agreement.  A waiver of any term of this Agreement must be in writing
and signed by the waiving Party.

 

7.                                      Costs and Expenses.  Each Party shall be
responsible for its own costs and expenses incurred in connection with the
transactions contemplated by this Agreement.

 

8.                                      Counterparts. This Agreement may be
executed by facsimile or by e-mail of a signed Agreement to the other Party and
in counterparts, all of which will be considered one and

 

2

--------------------------------------------------------------------------------


 

the same agreement, and will become effective when counterparts have been signed
by each of the Parties and delivered to each other Party.

 

9.                                      Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the Parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to such subject matter.

 

10.                               Further Assurances.  If any further action is
reasonably necessary to carry out the purpose of this Agreement, then each Party
will take such further action (including the execution and delivery of further
documents) as the other Party reasonably requests to carry out such purpose.

 

11.                               Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of Colorado,
without regard to conflicts-of-law principles.

 

12.                               No Third Party Beneficiaries.  This Agreement
is for the sole benefit of the Parties hereto and their affiliates, successors
and permitted assigns, and nothing herein expressed or implied will give or be
construed to give to any person or entity, other than the Parties hereto and
such affiliates, successors and permitted assigns, any legal or equitable rights
hereunder.

 

13.                               Specific Performance.  Each of the Parties
acknowledges that the other Party would not have an adequate remedy at law for
money damages in the event that any of the covenants or agreements of the other
Parties set forth in this Agreement were not performed in accordance with its
terms and therefore agrees that the affected Party shall be entitled to specific
performance or injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.

 

*    *    *    *    *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the Effective Date.

 

 

 

CLOUD PEAK ENERGY LOGISTICS LLC

 

 

 

 

 

By:

/s/ Colin S. Marshall

 

Name:

Colin S. Marshall

 

Title:

President and Chief Executive Officer

 

 

 

 

 

COAL VALLEY RESOURCES, INC.

 

 

 

 

 

By:

/s/ Lynette Stanley-Maddocks

 

Name:

Lynette Stanley-Maddocks

 

Title:

General Counsel

 

4

--------------------------------------------------------------------------------